DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claims 6, 7, 15 and 16 are objected to because of this informalities:
	The name/meaning of these acronyms as listed below are not explicitly spelled out:
“C-DRX” and “CSI-RS”.
	Appropriate corrections are therefore required.
	

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 2 and 9 respectively recites “the group”. There is insufficient antecedent basis for this limitation and it is therefore suggested to amend as “a group” or define group” earlier in dependent claim 2 (same for claim 9) or independent claim 1 (same for independent claim 1).
Dependent claims 3-7 are also rejected under 35 U.S.C. 112(b) for lack or antecedent basis due to their dependency on claim 2.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Zhu (US PG Pub. No. 2013/0242887).
As per claim 1:
Zhu teaches a method for wireless communication (please see paragraphs [0014], [0015], discloses a method of operation in a wireless access network which involves scheduling transmission of data flows between eNB and UE by taking into consideration the quality of service class identifiers (QCIs) of the data flows per bearer connection), comprising:
determining, at a user equipment (UE), a priority of a UE quality of service (QoS) over at least one UE constraint (see paragraph [0030], discloses the UE 102 may assign an appropriate sub-QCI of a downlink packet with an IP destination port=7558 and packet size<200B using sub-QCI=2 (high priority). Note: For examination purposes, examiner will construe said sub-QCI=2 (high priority) as said priority of a UE QoS, and packet size<200B as said UE constraint. Other UE constraints includes packet delay, please see paragraph [0022]);
generating, by the UE, a priority indicator based at least in part on the determined UE QoS priority (see paragraph [0030], discloses the UE 102 may provide intra-QCI classification information. The intra-QCI classification information provided by the UE is dependent on information such as the sub-QCI);
and transmitting, to a base station via physical layer signaling, the priority
indicator (see paragraph [0031], discloses the UE 102 may provide the sub-QCIs and the inter-flow classification information to the eNB 104. Paragraph [0020] also states the PHY layer circuitry 154 of the eNB may be configured to communicate wirelessly with the UE 102 to receive the intra-QCI classification information from the UE and thus said intra-QCI information is a physical layer signaling. Note: Figure 1, UE 102 comprise of PHY layer 124 for communication with the eNB via the one or more wireless communication channels 103).
As per claim 10:
Zhu teaches an apparatus for wireless communication, comprising:
a transceiver (see Figure 1, paragraph [0047], UE 102 comprise of one or more antenna element(s) for communicating with the eNB 104 via the one or more wireless communication channels 103);
a memory configured to store instructions (see paragraph [0051], discloses the UE may contain computer-readable storage device for storing executable instructions);
and one or more processors communicatively coupled with the transceiver and the memory (see Figure 1, the one or more antenna elements all the components of the UE such as  PHY 124 and MAC 126 layers. Note: Also discloses one or more of the functional elements may be implemented as combination of hardware and software such as processor, please see paragraph [0050]. Therefore, said PHY 124 and MAC 126 may be implemented as processor. The processor also executes instructions stored in memory and thus operatively connected to memory, please see paragraph [0051]), wherein the one or more processors are configured (see paragraph [0051], discloses the UE comprise of one or more processors for executing instructions stored in the computer-readable storage device) to:
determine, at a user equipment (UE), a priority of a UE quality of service (QoS) over a UE constraint (see paragraph [0030], discloses the UE 102 may assign an appropriate sub-QCI of a downlink packet with an IP destination port=7558 and packet size<200B using sub-QCI=2 (high priority). Note: For examination purposes, examiner will construe said sub-QCI=2 (high priority) as said priority of a UE QoS, and packet size<200B as said UE constraint. Other UE constraints includes packet delay, please see paragraph [0022]);
generate, by the UE, a priority indicator based at least in part on the determined UE QoS priority (see paragraph [0030], discloses the UE 102 may provide intra-QCI classification information. The intra-QCI classification information provided by the UE is dependent on information such as the sub-QCI);
and transmit, to a base station via physical layer signaling, the priority indicator (see paragraph [0031], discloses the UE 102 may provide the sub-QCIs and the inter-flow classification information to the eNB 104. Paragraph [0020] also states the PHY layer circuitry 154 of the eNB may be configured to communicate wirelessly with the UE 102 to receive the intra-QCI classification information from the UE and thus said intra-QCI information is a physical layer signaling. Note: Figure 1, UE 102 comprise of PHY layer 124 for communication with the eNB via the one or more wireless communication channels 103).


s 8, 9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azizi (US PG Pub. No. 2019/0364492).
As per claim 8:
Azizi teaches a method for wireless communication (see paragraph [01324], discloses a method of managing data streams), comprising:
receiving, from a UE, via physical layer signaling (see paragraphs [0575], [0629], discloses both the terminal and the access node comprise of physical layer for receiving and transmitting data), a priority indicator (see paragraph [1328], priority information) specifying a UE quality of service (QoS) priority over at least one UE constraint (see under 4.3 “QoS #3”, paragraph [1328], discloses the terminal may report priority information including the priority services and the priority service period to a network access node 13610. Said priority service is related to a specific QoS class, please see paragraph [1363]. Note: For examination purposes, examiner will construe said priority information as said priority indicator, priority service associated with QoS class as said UE QoS and said priority service period as said UE constraint);
and temporarily prioritizing the UE QoS over the at least one UE constraint based on the received priority indicator ([1328], discloses the network access node 13610 in response to receiving the priority information may suspend or limit the non-priority services for the duration of the priority service period).
As per claim 9:
Azizi teaches the method of claim 8, wherein the at least one UE constraint comprises at least one selected from the group of a UE thermal efficiency constraint and a UE energy constraint (see paragraphs [1369], [1378], discloses, the terminal 
As per claim 17:
Azizi teaches an apparatus for wireless communication (see figure 183, access node 18204), comprising:
a transceiver (see figure 183, see paragraph [1597], access node 18204 may include may include antenna system 18302 for transmitting and receiving radio signals);
a memory configured to store instructions (see figure 183, paragraph [1601], cache memory 18312 for storing data);
and one or more processors communicatively coupled with the transceiver and the memory (see figure 183, paragraph [1597], control module 18310 coupled to antenna system 18302 via radio module 18304 as well as cache memory 18312), wherein the one or more processors are configured to:
receive, from a UE, via physical layer signaling (see paragraphs [0575], [0629], discloses both the terminal and the access node comprise of physical layer for receiving and transmitting data), a priority indicator (see paragraph [1328], priority information) specifying a UE quality of service (QoS) priority over at least one UE constraint (see under 4.3 “QoS #3”, paragraph [1328], discloses the terminal may report priority information including the priority services and the priority service period to a network access node 13610. Said priority service is related to a specific QoS class, please see paragraph [1363]. Note: For examination purposes, examiner will construe said priority information as said priority indicator, priority service associated with QoS class as said UE QoS and said priority service period as said UE constraint);
and temporarily prioritize the UE QoS over the at least one UE constraint based on the received priority indicator ([1328], discloses the network access node 13610 in response to receiving the priority information may suspend or limit the non-priority services for the duration of the priority service period).
As per claim 18:
Azizi teaches the apparatus of claim 17, wherein the at least one UE constraint comprises one of a UE energy constraint or a UE thermal constraint (see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus by doing so the quality of service requirements of the application is met).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi (US PG Pub. No. 2019/0364492).
As per claim 2:
Zhu teaches the method of claim 1 with the exception of:
wherein the at least one UE constraint comprises at least one selected from the group of a UE thermal efficiency constraint and a UE energy constraint.
Azizi teaches wherein the at least one UE constraint comprises at least one selected from the group of a UE thermal efficiency constraint and a UE energy constraint (see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus by doing so the quality of service requirements of the application is met).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the thermal and power constraints of a terminal device (as disclosed in Azizi) into Zhu as a way of restricting non-critical traffic (please see paragraph [1378] of Azizi). Therefore, by implementing these constraints, the quality of service requirements of the application running on the terminal device is met (please see paragraph [1378] of Azizi).
As per claim 4:
Zhu in view of Azizi teaches the method of claim 2.
Zhu further teaches wherein the priority indicator is a multilevel indicator (see paragraph [0030], discloses the sub-QCI indicated within the intra-QCI classification information is a multilevel indicator in that it shows either a high priority, i.e. “sub-QCI=2 (high priority)” while all other packets are associated with “sub-QCI=1”).
	Claim 11 is rejected in the same scope as claim 2.
	Claim 13 is rejected in the same scope as claim 4.
9.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Cho (US PG Pub. No. 2018/0199288).

Zhu in view of Azizi teaches the method of claim 2 with the exception of:
wherein the priority indicator is transmitted via Radio Resource Control (RRC) signaling.
Cho teaches wherein the priority indicator is transmitted via Radio Resource Control (RRC) signaling (please see paragraph [0214], the UE may send an RRC direct transfer message containing the QoS IE field to the eNB. The QoS IE field contains information such as QoS class identity (QCI) corresponding to a priority level, please see paragraphs [0217], [0218], table 1. The eNB may then allocate time and resource size based on the information of the QoS IE field, please see paragraph [0222]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RRC signaling for sending QoS message (as disclosed in Cho) into both Zhu and Azizi in order to control a radio resource between the UE and the network (please see paragraph [0097]). 
Claim 14 is rejected in the same scope as claim 5.

10.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Nordberg (US PG Pub. No. 2012/0307700).
As per claim 3:
Zhu in view of Azizi teaches the method of claim 2 with the exception of:
wherein the priority indicator is a binary value corresponding to at least one of an optimal performance mode or a power conservation mode. 
wherein the priority indicator is a binary value corresponding to at least one of an optimal performance mode or a power conservation mode (paragraph [0030], discloses the UE may transit an indicator of a priority level to the eNB that affects energy saving. The indicator represents prioritization of the energy saving as a binary setting with two possible priority levels. One level may indicate high priority for energy saving (i.e. power conservation mode) and another may indicate energy is not prioritized which thus corresponds to the “normal” case and thus optimal performance mode).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the indicator of the priority level representing the energy saving settings (as disclosed in Nordberg) into both Zhu and Azizi as a way of increasing energy savings at the expense of performance such as throughput, delay, priority of the UE and/or packet loss rate (please see paragraph [0030] of Nordberg). Therefore, implementing such energy level setting helps to differentiate the tradeoff between energy saving and throughput (please see paragraph [0005] of Nordberg).
Claim 12 is rejected in the same scope as claim 3.
11.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Cho and Hasholzner (US PG Pub. No. 2018/0376415).
As per claim 6:
Zhu in view of Azizi and further in view of Cho teaches the method of claim 5.
The combination of Zhu, Azizi and Cho fail to clearly teach wherein the priority indicator is used to configure times for transition between active mode and C-DRX mode.
Hasholzner teaches wherein the priority indicator is used to configure times for transition between active mode and C-DRX mode (see paragraphs [0048], [0076], discloses 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transition between C-DRX and active states into Zhu, Azizi and Cho as a way of allowing for differentiated power saving decisions (please see paragraph [0053] of Hasholzner). Therefore, configuring the device to operate in different operational modes enables the device to control its activity state (please see paragraph [0008] of Hasholzner).
Claim 15 is rejected in the same scope as claim 6.

12.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Cho and Lee (US PG Pub. No. 2020/0177254).
	As per claim 7:
Zhu in view of Azizi and further in view of Cho teaches the method of claim 5 with the exception of:
wherein the priority indicator is used to configure CSI-RS and reporting parameters.
Lee teaches wherein the priority indicator is used to configure CSI-RS and reporting parameters (see paragraphs [0208]-[0209], discloses the WTRU may provide CSI reporting settings and CSI-RS types based on priority rules).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into Zhu, Azizi and 
Claim 16 is rejected in the same scope as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474